Citation Nr: 0607758	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Baltimore, Maryland

THE ISSUES

1.  Entitlement to service connection for a menstrual 
disability with iron deficiency and hysterectomy. 

2.  Entitlement to service connection for rectocele, 
cystocele, and uterine descent, including as secondary to a 
menstrual disability.  

3.  Entitlement to service connection for breast reduction.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

David A. Saadat
REMAND

The veteran had active military service from May 1986 to 
September 1992.  

The Board of Veterans' Appeals (Board) is remanding this case 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.

At her September 2005 Board hearing, the veteran indicated 
she sought a rating in excess of 50 percent for mid-back 
strain.  Since this matter has not been developed or 
certified for appeal, and is not inextricably intertwined 
with the issues now before the Board, it is referred to the 
RO for appropriate action.    

Duty to notify

VA must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  VA has not yet sent 
the veteran a letter specifically requesting or telling her 
to provide any evidence in her possession that pertains to 
her claims. This should be done.

Menstrual disorder with iron deficiency and 
hysterectomy/rectocele, cystocele, and uterine descent 

The veteran sought treatment for anemia in February 1991 and 
for hypermenorrhea in March 1991 (both while on active duty).  
She was diagnosed as having a menstrual disorder with 
secondary iron-deficiency anemia at an April 2002 VA 
examination.  Although a May 2003 VA hemic examination report 
concluded that the veteran had no diagnosis of anemia or 
iron-deficiency anemia, the veteran's menstrual problems 
persisted: she was treated for menometrorrhagia in June 2003 
and underwent a hysterectomy in August 2003.  A VA opinion is 
needed concerning any nexus between her menstrual problems in 
service and her post-service menstrual 
problems/anemia/hysterectomy.

By its June 2003 rating decision, the RO denied service 
connection for rectocele, cystocele, and uterine descent 
essentially on the basis that service medical records do not 
reflect complaints of or treatment of said conditions.  Yet 
in a November 2003 statement, the veteran argued that these 
conditions were actually secondary to her menstrual problems 
(described in the above paragraph).  This theory of service 
connection should be considered by the RO, after an 
appropriate etiology opinion is obtained.

Breast reduction

The veteran sought treatment in July 1988 for pain in her 
chest and breasts.  She underwent breast reduction surgery in 
January 2001.  A VA opinion concerning any nexus between the 
breast pain and the surgery is required.  

Accordingly, the Board remands this case for the following:

1.  Send the veteran a notice letter discussing 
what information and evidence not of record is 
necessary to substantiate her claims, what 
information and evidence VA will seek to provide, 
and what information and evidence she is expected 
to provide. Additionally, invite her to submit all 
pertinent evidence in her possession pertaining to 
the claims.

2.  Schedule the veteran for a gynecological 
examination.  Ask the examiner to review the claims 
folder, perform any tests deemed necessary, and 
answer the following questions:

a.  Is it at least as likely as not 
(probability of at least 50 percent) that the 
veteran's post-service menstrual 
problems/anemia/hysterectomy are related to 
her treatment for menstrual problems and 
anemia during active duty? 

b.  Does the veteran have rectocele, 
cystocele, and/or uterine descent?  If so, is 
it at least as likely as not (probability of 
at least 50 percent) that these disabilities 
were first manifest during active duty or are 
secondary to or aggravated by any existing 
menstrual disability?  

3.  Schedule the veteran for a breast examination.  
Ask the examiner to review the claims folder, 
perform any tests deemed necessary, and answer the 
following question:

Is it at least as likely as not (probability 
of at least 50 percent) that the veteran's 
breast reduction in January 2001 was related 
to her complaints of breast pain during active 
duty? 

4.  Thereafter, if the claims remains denied, 
provide the veteran and her representative with a 
supplemental statement of the case that summarize 
the evidence and references all pertinent legal 
authority.  Allow an appropriate period for 
response and return the case to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on these remanded matters Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  All remands require 
expeditious handling.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


                 
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (CAVC).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

